Exhibit 12.1 RATIO OF EARNINGS TO FIXED CHARGES The following table sets forth our ratios of earnings to fixed charges for the periods indicated. Earnings consist of income from continuing operations before provisions for income taxes plus fixed charges. Fixed charges include interest expense, amortization of debt issuance costs and the portion of rental expense we believe is representative of the interest component of rent expense. Year Ended December31, (In thousands, except per share amounts) Income from continuing operations $ Plus Fixed charges Total $ Earnings to fixed charges ratio Fixed charges: Interest expense, including the amortization of debt issuance costs $ Estimate of interest component of rent expense(1) Total fixed charges $ Estimated at 1/3 of total rent expense
